B. E. SAFEOLD, J.
The appellee was the purchaser of land sold by the appellant, under order of the probate court, as the property of his intestate, Inman. He moved the court to set aside the sale, as void, on the grounds of want of jurisdiction in the court, want of such an interest in the property bykthe intestate as was the subject of sale by the probate court, and failure to comply with the law respecting proof showing the necessity of a sale.
It appears that the decedent had purchased this land at an administrator’s sale, and had given his note, with security, for the payment of the purchase-money, and that that sale had been confirmed. But he had not paid any part of the purchase-money,' and had received no title-*311deed. The appellant, in his petition for the sale, alleged that it was necessary in order to pay the debts of the estate ; and that, if he should be mistaken in this, it would be more to the interest of the estate to sell the land than the slave property, for reasons which he enumerated. His application included other land than this in question, which he said the intestate was “ possessed” of; but he set out the facts in reference to this particular parcel, as stated above.
Two statutory grounds for a sale are sufficiently alleged to sustain the jurisdiction on a motion to set aside the sale as void. — Code, § 1755; King v. Kent, 29 Ala. 542.
In Jennings & Graham v. Jenkins' Adm'r, (9 Ala. 285), it was decided, that the orphans’ court has power to order the sale of an equitable title to real estate, in all cases where it may order a sale of land. In that case, the land sold by order of the court was in an exactly similar condition to this respecting the title or interest of the decedent. The title was outstanding, waiting the payment by the original purchaser of the purchase-money. If this could not be done, the representative of such a purchaser might have to ’ declare his estate insolvent, when it was not so, for his own protection. The vendor could proceed in enforcing the collection of his money. His execution could not be levied on the land. — Revised Code, § 2871. But, on return of “ no property found” against the estate, he would have recourse on the administrator individually.
In Vaughan & Hatcher, Adm’rs, v. Holmes' & West’s Heirs, (22 Ala. 593), the land, which was the subject of the suit, was in like condition with this. The court held, that the decedent’s (West’s) inchoate equity might be sold by the probate court. It further held, that the proceeds of such sale must be appropriated in the same manner as other assets belonging to the estate; and that neither the probate court, nor the court of chancery, would have the right to direct their appropriation to the payment of the notes for the purchase-money given by West, in preference to the other demands against his estate.
*312We regard. tbe above authorities as sufficient to show tbat tbe estate of Inman bad sucli an interest in tbe land bought by tbe appellee as might be sold by tbe probate court. This interest was shown by tbe statement of facts-in tbe appellant’s (Snedicor’s) application for tbe sale, and therefore a sufficient ownership was averred to give jurisdiction.
Tbe proceedings sought to be set aside are not void, as being tbe acts of a court of a State in insurrection against tbe United States. — Griffin v. Ryland, 45 Ala. 688.
Tbe decree is reversed, and tbe cause remanded.